ORDER
PER CURIAM.
Watts W. Williams, appeals his conviction and seven-year sentence, following a bench trial, for one count of possession of a controlled substance with intent to distribute, deliver or sell, § 195.211, RSMo 2000. Williams argues that the trial court erred in overruling his motion to suppress the 1,000 grams of marijuana found in his vehicle, in overruling his objections to certain exhibits, and to the testimony of a police officer. Williams claimed the evidence was obtained through an unlawful search and seizure, and, therefore, should have been excluded as fruit of the poisonous tree. Affirmed. Rule 30.25(b).